Citation Nr: 0124328	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  95-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for adhesions of the 
peritoneum with intermittent partial small bowel obstruction, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.J.


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  An August 1994 rating decision, in part, granted 
a 30 percent rating for the veteran's service-connected 
adhesions with small bowel obstruction.  A January 1997 
rating decision denied entitlement to TDIU. 

In June 1998, a hearing was held before this Board Member.  
In December 1998, this case was remanded for additional 
evidentiary development.  The RO complied with all Remand 
instructions, and this case is ready to decide.

The Board notes that the August 1994 rating decision also 
denied a compensable rating for the veteran's service-
connected plantar calluses.  Although he appealed this issue, 
he submitted a written statement in January 1996 withdrawing 
it from his appeal.  Therefore, it is not before the Board.


FINDINGS OF FACT

1.  The veteran's digestive disorder is manifested by 
subjective complaints of abdominal pain, with no evidence of 
recent bowel obstruction, severe nausea or vomiting, or 
distension.

2.  The veteran's service-connected disabilities are 
adhesions of the peritoneum with intermittent partial small 
bowel obstruction, evaluated as 30 percent disabling; a 
tender scar from an appendectomy, evaluated as 10 percent 
disabling; and bilateral plantar calluses, evaluated as zero 
percent disabling (noncompensable).  His combined evaluation 
is 40 percent, and that evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

3.  The veteran has some college education, and his primary 
work experience has been as a general handyman.  He currently 
works as a handyman on a part-time basis. 

4.  The evidence does not show that the veteran's service-
connected conditions are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for adhesions of the peritoneum with intermittent 
partial small bowel obstruction are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.112, 
and 4.114, Diagnostic Code 7301 (2000).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extraschedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at personal hearings in 
1986, 1996, and 1998; VA medical records for outpatient 
treatment and hospitalization between 1979 and 1999; reports 
of VA examinations conducted between 1989 and 2000; and 
private medical evidence from Methodist Hospital, UC Davis 
Medical Group, Christopher Johnson, R.N., Lee Snook, Jr., 
M.D., and Foundation Health Care.  Only the evidence 
pertinent to the issues being decided will be discussed.

A.  Duty to assist

VA has a duty to assist the veteran in the development of 
facts pertinent to these claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For the reasons that 
follow, the Board finds that the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the pending issues.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the veteran in this case.  Accordingly, the Board can 
issue a final decision on these claims because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  In this case, information concerning the 
veteran was already of record and sufficient to complete his 
claim for benefits.  The rating decisions issued since 1994, 
as well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), informed the veteran of the 
type of evidence needed to substantiate these claims.  The 
veteran was asked at his personal hearings for complete 
information as to where he had been treated for his digestive 
condition (i.e., information needed to support his claims).  
Moreover, the veteran was informed in several letters that he 
needed to submit various information to support his claims.  
The RO sent several letters to the veteran requesting 
information from him as to facilities where he had been 
treated for his digestive condition.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, the SOC and SSOCs, and letters to the 
veteran informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630-31 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
2000.  The VA examiner rendered an opinion as to the effect 
of the veteran's digestive condition on his abilities and 
employability.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's digestive disorder since he was last examined in 
2000.  There are no records suggesting an increase in 
disability has occurred as compared to the 2000 VA 
examination findings.  

This case was remanded in 1998 for additional development, 
and the RO complied with all instructions.  All medical 
records referenced by the veteran were either obtained or 
requested.  Any evidence not obtained either does not exist 
(i.e., VA records predating 1979 or medical records from the 
Social Security Administration), or the veteran was unable to 
provide sufficient information, such as a complete address, 
so that VA could obtain the records (i.e., records from Bon 
Aire Community Hospital).  Furthermore, the Board notes that 
the 1998 Remand asked the veteran for information as to where 
he had been treated for his digestive condition since 1996.  
In response, he submitted a list of all treatment received 
since the 1950s.  Although a complete treatment history would 
certainly be pertinent to his claim for an increase, the 
relevant records are those in recent years, and all of those 
records have been obtained.  Therefore, there is no 
indication that relevant (i.e., pertaining to recent 
treatment for the digestive disorder) records exist that have 
not been obtained.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102. 

B.  Increased rating claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7301, as 30 percent disabled.  His service-connected 
disorder is adhesions of the peritoneum with intermittent 
partial small bowel obstructions.  The Board will consider 
whether an increased rating can be granted under Diagnostic 
Code 7301 or any other potentially applicable diagnostic 
code.

Under Diagnostic Code 7301, a 30 percent rating is warranted 
for moderately severe adhesions of the peritoneum with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
The highest rating under Diagnostic Code 7301 is 50 percent 
and that requires severe adhesions of the peritoneum with 
definite partial obstruction shown by x-ray, with frequent 
and prolonged episodes of severe colic distension, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following:  disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114, DC 7301, Note.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  

There is no recent history of small bowel obstruction.  A 
1994 period of hospitalization yielded diagnosis of 
"probable" small bowel obstruction, but diagnostic testing 
was actually negative for bowel obstruction.  Those records 
also indicated that any bowel obstructions were partial and 
resolved spontaneously within 24 hours.  Flexible 
sigmoidoscopy done since that hospitalization showed no 
obstructions.  Any bowel obstruction the veteran experiences 
is infrequent and not so severe, because a March 1995 VA 
outpatient treatment record indicated that no treatment was 
necessary for this condition.  Despite the veteran 
attributing his various symptoms to blockage when he seeks 
treatment, and despite the fact that he consistently reports 
a history to medical providers of recurrent small bowel 
obstructions, there is no recent medical evidence showing 
"definite" obstruction to warrant a 50 percent rating.

Every recent examination has shown the veteran's abdomen to 
be soft and nontender, so there is no current evidence of 
distension.  The last evidence of distension was in 1995, and 
that was medically labeled as "slight."  Therefore, any 
distension the veteran experiences is not severe, nor is it 
frequent and prolonged since it has not been shown for more 
than five years.  His laboratory results are within normal 
limits, so there is no evidence of anemia or malnutrition.  
His weight has remained fairly stable for many years, 
fluctuating approximately 10 pounds (i.e., usually between 
170 and 180 pounds) since his last hospitalization in 1994.  
This indicates that despite his digestive disorder, he is 
able to absorb sufficient calories to maintain his weight and 
nutritional status.

The evidence as to whether or how often the veteran 
experiences nausea or vomiting is contradictory.  His VA 
outpatient treatment records show several denials by him that 
he experiences these symptoms.  At his 2000 VA examination, 
he also denied experiencing nausea or vomiting, but seemed to 
suggest that he does experience such symptomatology when he 
has small bowel obstructions.  However, upon hospitalization 
in 1994, when he supposedly had such obstructions, he denied 
any nausea or vomiting.  Again, the last time he experienced 
any obstructions, according to the medical evidence and his 
statements at the VA examination, was in 1994.  Therefore, 
the Board cannot conclude that any nausea or vomiting the 
veteran has is of a severe nature, since it occurs extremely 
infrequently and does not last for any significant period of 
time.  There is no indication that he has received regular 
outpatient treatment for his digestive disorder, since recent 
treatment records show only sporadic complaints of abdominal 
pain.  This indicates that the symptoms from this condition 
are not so disabling to him that he requires routine 
treatment.  He has not been hospitalized for this disorder 
since 1994.

The veteran's primary complaint is recurrent, sometimes 
severe, right abdominal pain.  However, this symptom standing 
alone cannot warrant a higher rating.  Cf. Spurgeon v. Brown, 
10 Vet. App. 194 (1997) (while the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not provide a 
separate rating for pain).  Although the Board sympathizes 
with the veteran's difficulties due to this disorder, the 
Board is constrained to abide by VA regulations.  Without 
definite bowel obstruction, frequent and prolonged episodes 
of severe distension, nausea, or vomiting, he simply is not 
entitled to a schedular disability rating higher than 30 
percent.  In this case, there is no evidence of bowel 
obstruction for the past six years, no evidence of severe 
nausea or vomiting, and no evidence of distension for the 
past six years.  The veteran does not meet the criteria for a 
higher rating, and there is no reasonable doubt on this 
matter that could be resolved in his favor.

The Board has considered all other potentially applicable 
diagnostic codes.  Ratings for digestive disorders are 
assigned under the diagnostic code that reflects the 
predominant disability picture.  38 C.F.R. § 4.114.  The 
veteran does not have symptoms that could more properly be 
evaluated under a different code than 7301.  There is no 
provision upon which to assign a higher rating.  

C.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran's service-connected disabilities are:  adhesions 
of the peritoneum with intermittent partial small bowel 
obstruction, evaluated as 30 percent disabling; a tender scar 
from an appendectomy, evaluated as 10 percent disabling; and 
bilateral plantar calluses, evaluated as zero percent 
disabling (noncompensable).  The veteran's combined 
evaluation is 40 percent.  Therefore, he does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extraschedular consideration.

The veteran has a high school education with some college 
courses completed.  His primary work experience has been as a 
general handyman.  Although he stated on his application for 
TDIU that his digestive condition affected his ability to 
work full time since 1955 and that he became too disabled to 
work in 1985, he listed employment as recently as 1994.  
Also, he stated during the 2000 VA examination that he is 
currently working as a handyman 2-3 days per week.  He 
maintains that his employability is affected solely due to 
his digestive condition.  He has not alleged that his 
appendectomy scar or plantar calluses affect his ability to 
work in any manner.

The veteran is clearly not unemployable due to his service-
connected disabilities.  It must be noted that he is 
currently working.  The veteran is not necessarily claiming 
that he cannot work because of his digestive condition, but 
that this condition limits his ability to work full-time, and 
that it therefore affects his earning capability.  The 
veteran alleges that he is below poverty level because he can 
only work part-time.  See Bowling v. Principi, 15 Vet. App. 1 
(2001).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), 
it was held that a person is engaged in a substantially 
gainful occupation when that occupation provided annual 
income that exceeds the poverty threshold for one person.  

However, even if the veteran is unable to earn a living wage, 
this does not mean that he is totally disabled.  The 
pertinent criterion in § 4.16(b) is that the claimant be 
unable to secure and follow a substantially gainful 
occupation on account of service-connected disabilities.  The 
focus is not on the amount of his income, but on whether his 
service-connected condition precludes him from working.  Even 
if a claimant's income is below the poverty level, it does 
not necessarily lead to the conclusion that this is the 
result of earning impairment from a service-connected 
condition.

The VA examiner in 2000 did state that the veteran's 
digestive disorder "limits" his ability to perform 
repetitive lifting, bending, or heavy exertion.  Also, C.J. 
testified that he did not believe the veteran could sustain 
gainful employment.  These statements do not, however, 
automatically lead to the conclusion that the veteran is 
unemployable.  It remains the Board's responsibility to 
assess the credibility and weight to be given to the evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The VA examiner's opinion did not indicate that the veteran 
was unable to work, only that his service-connected digestive 
condition limits his ability to work.  That limitation is 
recognized by the 30 percent disability rating that he has 
been assigned for this condition.  The veteran's limitations 
do not include working only a part-time schedule; they focus 
on specific physical activities.  In other words, there is no 
medical evidence stating that he is incapable of working a 
full-time schedule, within those limitations on his activity.  
In essence, the veteran is capable of working in occupations 
that would not demand such activity, and he has demonstrated 
such through his current employment.  The veteran's service-
connected digestive condition clearly affects his abilities 
to some degree, but there is no evidence that he is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment.  In fact, he currently does 
perform light duty work.  He consistently maintained 
employment in positions requiring some degree of physical 
labor for many years, despite his service-connected 
disorders.  More importantly, he still maintains employment 
currently, which clearly establishes his ability to work in 
the proper environment.  Despite C.J.'s conclusions, there is 
a lack of medical evidence showing that any of the veteran's 
service-connected conditions are severe, and there is no 
objective evidence indicating that any service-connected 
condition would prevent him from performing all physical 
tasks.  The veteran remains able to be gainfully employed in 
light duty or sedentary positions.

The reason that the veteran is currently working three days 
per work is not shown to be due to the symptoms of his 
service-connected digestive condition, especially because, as 
discussed above, there is no medical evidence of bowel 
obstruction or distension for the past six years and no 
evidence of any severe symptoms such as nausea or vomiting.  
There is nothing in the actual manifestations of the 
veteran's service-connected digestive disorder to infer that 
his symptoms cause him to work only part-time.  There is no 
medical opinion or objective documentation that treatment 
needs or incapacitating episodes of his service connected 
disabilities have limited his ability to work on a full-time 
basis or have otherwise reduced his earning capacity to the 
level of unemployability.  As indicated above, he does not 
maintain that his appendectomy scar or plantar calluses 
interfere with his employability in any manner.

The current combined 40 percent rating contemplates average 
impairment in earning ability, and there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  There is no indication that he has 
received any regular outpatient treatment for his service-
connected digestive disorder in recent years, and he has not 
been hospitalized for this disorder for at least six years.

The evidence shows that despite the veteran's service-
connected disorders, particularly his digestive disorder 
which he states results in disabling episodes of abdominal 
pain, he has been able to work productively for more than 45 
years after his discharge from service.  His employment 
included many years in positions such as a handyman or repair 
person, which clearly involved physical activity.  He is 
trained in accounting.  The fact that he is not up-to-date on 
his computer skills, as he testified, has no relationship to 
his service-connected conditions and their effect on his 
employability. Hence, the evidence indicates he also is able 
to perform some form of more sedentary substantially gainful 
employment.

In Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not 
enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  The 
question is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorders. 

The evidence in this case is not in equipoise.  The evidence 
indicating that the veteran's service-connected conditions 
prevent him from securing or following a substantially 
gainful occupation largely consists of the veteran's opinion 
that such is the case.  Again, the Board emphasizes that the 
pertinent issue is not what his actual earnings are, but on 
whether those earnings are affected by a service-connected 
condition.  That is simply not shown here.  Accordingly, in 
the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 40 
percent combined disability evaluation, the preponderance of 
the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. 

ORDER

Entitlement to a disability rating greater than 30 percent 
for adhesions of the peritoneum with intermittent partial 
small bowel obstruction is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.

		

	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

